Citation Nr: 0506765	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2003.  A 
transcript of that hearing is associated with the claims 
file.  

This case was previously before the Board and was remanded 
for further development in September 2003.  

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for internal 
bleeding.  During the pendency of the appeal, the RO, in a 
November 2004 rating decision, granted service connection for 
"internal and external hemorrhoids initially claimed as 
internal bleeding and hemorrhoids", evaluated as 
noncompensably disabling.  To date, the veteran has not filed 
a notice of disagreement as to that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)(where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  Therefore, this issue is not currently in 
appellate status, and accordingly it will not be addressed in 
this decision.

The veteran's appeal also encompassed the issue of 
entitlement to service connection for diabetes.  This issue 
was the subject of a separate Board decision in September 
2003, and accordingly will not be further discussed in this 
decision.  See 38 C.F.R. § 20.1100 (2004).  


FINDING OF FACT

The veteran's hypertension was first diagnosed many years 
after service, and no competent medical evidence indicates 
that his hypertension had its onset either in service or 
during the one-year presumptive period after service.   


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
hypertension.  In the interest of clarity, the Board will 
initially review various laws generally pertaining to the 
issue on appeal.  The Board will then move on to an analysis 
of the issue.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.




Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 Statement of the Case (SOC) and 
the November 2004 SSOC of the pertinent law and regulations, 
of the need to submit additional evidence on his claims, and 
of the particular deficiencies in the evidence with respect 
to his claims.  More significantly, letters were sent to the 
veteran in November 2001 and April 2004, which were 
specifically intended to address the requirements of the 
VCAA.  The letters enumerated in detail the elements that 
must be established in order to grant service connection; and 
they provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the April 5, 2004 letter, page 5.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, both the November 2001 and April 2004 VCAA 
letters each advised the veteran to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the April 2004 letter 
informed the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  See the April 5, 2004 letter, page 2.  

The Board therefore finds that the November 2001 and April 
2004 letters, the October 2002 SOC, and the November 2004 
SSOC properly notified the veteran and his representative of 
the information and medical evidence, not previously provided 
to VA that is necessary to substantiate the claims, and 
properly indicated which information and evidence is to be 
provided by the veteran and which VA would attempt to obtain 
on his behalf.  

The Board further notes that, even though both VCAA letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the November 2001 letter.  While one year has not 
passed since the April 2004 VCAA letter, the record reflects 
that in November 2004 and January 2005 the veteran's 
representative indicated that there was no further evidence 
or argument to submit and requested "that adjudication of 
the veteran's claims proceed accordingly."  See statements 
from representative, dated November 9, 2004 and January 18, 
2005.  Therefore, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the November 2001 VCAA letter was sent prior to the initial 
adjudication (decision in July 2002) of the claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records as well as VA and private 
medical records.  The RO completed the development requested 
in the September 2003 Board remand.  By way of the April 2004 
VCAA letter, the veteran was requested to provide the 
complete names and addressed of "Drs. Marcus and Baker and 
any other medical treatment providers that have treated you 
for [...] high blood pressure."  No response was received from 
the veteran.  

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  As noted above, the representative stated in 
November 2004 and January 2005 that there was no additional 
evidence or argument to submit.  

The Board is aware that the veteran has not been afforded a 
VA examination in conjunction with his service connection 
claim.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review of the record, the Board has concluded that a 
remand for physical examination of the veteran and/or a 
medical nexus opinion is not warranted.  As discussed in more 
detail below, the service medical records do not reflect any 
elevated blood pressure readings or a diagnosis of 
hypertension.  In the absence of evidence of in-service 
incurrence of hypertension, referral for a medical nexus 
opinion is not necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Any medical opinion obtained would of necessity be 
based on the veteran's own statements as to what occurred 
during service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of any in-service hypertension.  The veteran has 
been provided the opportunity to present evidence pertaining 
to in-service incurrence, and he has not done so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2004).  The veteran provided testimony in support of his 
claim in April 2003.  Accordingly, the Board will proceed to 
a decision on the merits as to this issue.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2004).

Factual background

The veteran's service medical records are negative for any 
elevated blood pressure readings, or a diagnosis of 
hypertension.  His blood pressure was 120/70 at a separation 
examination in September 1968.  

The record contains no pertinent medical evidence for over 
two decades after the veteran left service in 1968.  The 
post-service medical evidence includes VA and private 
treatment records dated from 1992 to 2004.  These records 
show treatment for hypertension beginning in November 1992.  
However, none of these records contains a medical opinion 
that the veteran's hypertension had its onset in service or 
during the one-year period after service.  Indeed, an August 
2001 VA outpatient treatment record notes the veteran's 20 
year history of hypertension, thereby placing the date of 
onset in 1981.

In April 2003, the veteran testified that he found out his 
blood pressure was high in the late 1960s or early 1970s.  
See April 2003 hearing transcript, page 9.

Analysis

With respect to Hickson element (1), current diagnosis, there 
are current diagnoses of hypertension.  

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any complaints or 
clinical findings that were attributed to hypertension.  The 
blood pressure readings noted in service do not reflect 
hypertension as defined by VA.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 
7101(Note 1) (2004).  

There is no relevant medical evidence for approximately 24 
years after the veteran left service.  There is no indication 
that hypertension was diagnosed within a year of his 
separation from service.  As noted in the discussion of the 
VCAA, the veteran failed to respond to the April 2004 VCAA 
letter which sought the complete names and addresses of the 
physicians ("Drs. Marcus and Baker") the veteran claimed 
treated him for hypertension after service.  As such, there 
is no record of any treatment for hypertension prior to 
November 1992.  

In short, there is no evidence showing that the hypertension, 
which was apparently initially documented in the early 1990s, 
had its onset during service or during the one-year 
presumptive period following the veteran's separation from 
service.  Accordingly, the Hickson element (2) has not been 
satisfied and the veteran's claim fails on that basis.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's hypertension to his military 
service.  It is clear that in the absence of in-service 
evidence of hypertension a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his hypertension and his military 
service, his statements are not probative of a nexus between 
the condition and military service.  See Espiritu, supra; see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, Hickson element (1) has been met; however, 
Hickson elements (2) and (3) have not.  For the reasons and 
bases which have been expressed in detail above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for hypertension is denied.  




	                        
____________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


